oa Case 2:21- WIMOsed Sha KENT. 1CRaQewN Filed 04/21/21 Page 1 of 9 0

Toa Mg EASTER STRAT OF Wicks

Daytoa SOOT,

 

 

 

Pla T 3 \ ¥¥,
| | CASE oO (ATTN FO
Ve | Wan, Bac L¢t<__Crabor
ard lea Chee KS, Coo aad €d) hate “ot oy, 10989
RY Tv, } omy: Grand, David R.
De ten FN baron -2021 At 12:33 py

N JONES V CH
. ES HANDLER CHEEKS (ss)

“MOULD Seeing WAMEAaTE Release Faow Cust Sees
aeducttss SOF & SESTENRS ets Covide SAE 19" TOF

US FOR COM PASS ON ATE ASISRASS de VO
-coxid- ogkel4 use. aa,

=O Case AKET Wor Qolo- ASTTYI-FL Wor, RAS
\ee Mabo® dented MSTIOR AV Mousandds OF
OMFPAS Iwo ~KWE OWT deere COURT CS) TORTHER,
EN ASNGE As Found 0 \RKIG MTG SlecTRONIC
OTR & STEWS) deotals WO MIcRERA CouRT OF
APESAAS, pNUMRGRS SUPRE MF COURT Krooine
VSRewd A PRISONER TS PUT UradeR add ronal
UNCON STRTUT Lon 4\ AT STRAWTS AURING Ws \aw Fu
Custocs > TT AS ARQUABIT TWAT We CoR EUS Lor)
Ne SO RSwovs Ws RESTRAINTS Making We CUsTo
af SSE Woes JAN SISPS YES Wares
Pud, BS Wag Ly etic; (1470); SoldoSony Vi

72ADUSe 4S or 1O%)5, woiluoordnS gd V.
Som, Sura wr AS \: edie Gru, Quek. \5I

 

 

   

  
 
Case 2:21-cv-10989-SFC-DRG ECF No.1, PagelD.2 Filed 04/21/21 Page 2 of 9

¥. Bd VOR) \O4D) Bal US. ae B6Q UTR Zty9g

— ADS YEG QBN. “To challenge Condd Tons oF
CONFINEMENT ANITA S MBRES AOA| is,
brs 117/75 acgl BL AQBIOZ,

 

THERES POS AR ESTNCD OF STATE coRRStKi Vs PROCHES”
OR CARUMSTANCES SXLST Wey RendeR suc
PROCESS TOSEFSETMWVE TO PRECT my RIGHTS EAU T ovo
MO REWURSE TO EXHAUST STATE ASysdltes
ENTIYLTing Ms THe Righy YReugY AQMSC.’ 9a
Blain-664 W Quick, iB) F.3d /8 30, /04Q, 33/US,

Ape- Se 36R making IT Im possi Ble im THIS
fe THhsaTing CRiSts TO EXHaug in Hesse
SYAYE court S WHers Were 1S nro
Making IT UNAVAtAels Vo Me OR Any
OTHERS PRISONER 1D THis STAT Michigan
© Sullivan V, BosaaKe), SAG US, 338, YF 848)
119 SOT, 1788) 144 Leech, Qol 1 (7799) « Caryeron
Vs Bouchard, YOR F.Supp. Bol 7YG CQ020\.

NWS SUPREME COURT HAS PRoVidecl THAT Hs
SYWAUSTION REQUIRE RIT VOT BS UAIVEd
VW RARE CASTS WWSERS TKOTPT Ion ciacumaranoss
oF PECUIIS ARS ey NO TKS,
* Ross 4SS keS.) OY 5IS-lO CGuctiye 6K
Mausy Sah Us. WY, 1) a S.oT: a
[Ed SIR C94) Cad |
Case 2:21-cv-10989-SFC-DRG ECF No. 1, PagelD.3 Filed 04/21/21 Page 3 of 9

RK PRSONTR Soul BE A@ly To CW A\STIgS WStR
CondrTions OF Con hoses” THRO A STATS Wagsrs
Unidas OWES V. LwARAEND STATE Orisod OF S.
Wich ged, SIG. AA WBA) WW Crichigad- OT, APP
\QABG) oR under YDB WS Ab. Kens ost
PROSECUTOR N « KENT CNTY SHSRIFE, YAR wt MEH BY: , Yo9
N.Ud Ad Aa, Boel. \997).

Bur wih Wower CrAGUTT COURTS , COURTS OF APPERAAS
Ars Ql MOAN G Ferd SUPREME COURT ART OST HOWSRIN “4,
Gags lavoCs) ther Clearly STRTES Prorls prorls V. OM Mena,

GY} Wd Qa Wo Comme 2ea0) (aking a coasts
MAST ConsideR” Me Puslic Hen (A FESTORS Aeisays
QUT OF TAs PRESENT Cuslte New EmMeg
us AIS “We SPRERG OF COUIAAG” bo Ga
te\ daw TesTion decistosy- ‘oes
ene no. 3X9 B70, FoeQo 3 aS Y3 BA7 Ae 7
AE Purch, OT, AP Ou ly 30, 8030) ( Helaliag
Warr REQUIRE NEST SET FORM To aod ER
Apples ro CORONTERECL PRISSNERS.) YET
NMG ANS \OO8R STATE COURTS TO
SKWRAST Wese Releases tro Thousands
OF CARESS CATING, mer G. WAI CX) Ad B)»
Pearls V. WOWR\WD ALR nicl Walp 5 \O4- V7
Cae) SAYING OUR Filings ARE eoremely
ANC OUR BSN TEU. ake veld

Ba.

 

 

 

 

 
Case 2:21-cv-10989-SFC-DRG ECF No.1, PagelD.4 Filed 04/21/21 Page 4 of9

= Cay GW TW COROMA NIRA OfD $-\2- 2° Bsr uss
WU, CORRE TONAL Facalyy MIATA LepeorypsnsT
OF CORRETMOWS, Fatltd TotPo\ow Folk TOT VUE
02.038. 139 GD), (.3),(K), C3), Wumade TReatyenoT
Anch WING COmMarTtons FoR PRISOM ERA. @\SO
Faring TS PRITET my Healt Awe my BY ANE
JAM Rand ment | Novwsing 19 Aeeora TO THehe
GV Port A goversred BY We Dineckor
AWsickk WAS WNGTON »

 

= SYould Wad Reed Claced bustle RoR Bu MUSEVE
Tr ordler ro Socta\ ATSTAWCE TPO Teena Womans
CONTERS FoR HSeasy CONTKS| aod PRsVESTIONS
Guidaltoes, FO) LOWES SS TRehkwvo addeseSre
MAHER ANC LST ayyenel Ment RIGHT CS) WAS
VIOlATRG SVS VioleTiwg Weta ound OR WTS
PROVEN My PHYSsical WE BETWY AS A PRISONER
OkUMUSE S WES Guided To Por HraswKwvesg
03.98\B00)! -) NST Eying Me M
Farey awe ou etwe WED
WSS TTS AN Assue OF UYYA) ComeD
THAT AFFECKS We arvires Prison Ps pylaTror
And Woulel B&F Seer) AS A OR GRIT ZS
PROTEST mot Ato tng ye TO EK Haus
THWARTING THE GRiSVavce PROCES
ROSS Vs Eta\uer 13G& OM /850CAolG)

(4)
Case 2:21-cv-10989-SFC-DRG ECF No.1, PagelD.5 Filed 04/21/21 Page5of9

NTS a
TS SAWT Ae Caee roumereds WHERS wal Herd TY
CARE REQUEST KITES FoR Vee WORK Awol Blood
— DRAWS TO Ftd We CAUSE OF my SWA\\ OU
BREWING, BRAD Foo, Sk ARART BATS
BNO “TO WD ANAT IE WEVEK ReSPOVATS
Bal Com CBRAING WHESS OMW Weal progleme
VT EVCOUNTERSA BsrAuUBe OF COVINA

 

WW) SENTEWLE(S) AWA CON VICK{ONS) For wssewryT
LOI POTENT “TO Mukeler aval Hora For Felony
FLAC ARMS VWoUtd BS A de SeEnTeEnce we
WAS Wo CATO) TAS VARIANT STRAWS WOULD
SWEEPING Warovgh out WHS MIMI GAD a
DEPART OF COKREMTIONS HETER THE
Sequelae STRAW iWFENsd OVER AY, O00
FTW Wb. O-2.Z BY,o00 PRIBOD POEULATIOD
Killing NER VEO PRISONERS COVERS
By | ANA DATION) TEWS, PROGRAMS
VO WHE POST Al MUEMIGHWO PRISONS WAVE
ETN OV QUARANTING STATUS STC
MARA VQ, BOA RS Ws oD VAetant

OTRAW Wow ts ws NE Woss Ke
wo Was Owes P¥er Keel °
Case 2:21-cv-10989-SFC-DRG ECF No.1, PagelD.6 Filed 04/21/21 Page 6 of 9

ai , ro Ry MI
TWE SUPREME COUT Wes Weld SWAT STATS PRtsovsrs do
WOT Wave “ro woke BKTRA ORAWARY REMEdEs WHED
Hose Remakes ARE AITERNATIVES To HE STavdsRa/
REIIEW PROCESS Arod WHexe THE STAVE CouaT®S Yave nov
Provided Realtek TYRouGgH Those Be mecdies, in) THe PAST
© Sullivan, SAG U- 1 at YY (Citation), lie Vv.
“Hopkins , 638 Fe Q 953, 95Y Cor cia. /¥8)) to THis
—UNUSAI CREM sSTaADCcEe = Wow Wly ASK is COURT “TO
GRast My MSTIOnd Cs) Av REITRSS ME Fron custo |
UorTsd STATES Vs BSS; 00, 2\- \OFY (OTAUR. Rea) 2 eS,
__ 4Bo Fad at \ie3) S. Re xe

 

ered OoNss* NY Q\Z
“TUume Coreettrone) Rael %

BAAS Ooh Conley Have
\a pean, wegen?
YBIYO
Del jase
clave: Hole aot Signature

|

(G)
Case 2:21-cv-10989-SFC-DRG ECF No. 1, PagelD.7 Filed 04/21/21 Page 7 of 9

‘ Oa RT IF ioe OF Seats”

 

= Neks ey CSTE TWEET O THis eT & COPY OF

“Ss AE Feng NOTICE WAS SaRled UPON WHE paRTiES
OR Counsel OF Kecoxd By S\WETRON te srs
we Gy Fixer Chey US. mati.

=. AeOART Wat We steTemee AROS IS TRUS
“Yo We SSS OF my IWKOR MATIORD Aro Kn onkeeye
ANd BS \VS¥.

 

Serpe, Yolb-a0a)
a aa
eared | Suamrtecd Gu,
DAVOS Sows ¥ //7Q/3
THamd corketTion Frei! ‘Ty
“imoeer on i cy Sate
BLY
CCs
meee Gemema| Sanna vessel
PO BX Bog) 7TY ElooR
5AaAS OFAWA

OF
Case 2:21-cv-10989-SFC-DRG ECF No.1, PagelD.8 Filed 04/21/21 Page 8 of 9

Metroplex MI 480 2Poe
: pga eae
WED 21 APR 2071 OMe
rt
ee a

PLE b; VORA Wl |

FP PKS HBuruso wr 990} soanr ose 8

SN a
ROLENIGM 7 oN an

LUNES VOSA Vewnog m (202 92 ¥% sal
JO LOISICT vex | ae ul
le, ee YOR JO qyISd Wasoy &- Abe ees
~ Atw
aA lao 43009 ATA SPHPAG PHAXX)

(vp, ShhSh WA (2299)
AN SQ avo VYOC SES
Agee y \mumipay3on Qwoat |
Crehilae S2UOQ vor]

 

pOZ00$ she

zeae ommemsaro, Ag

 

SAAN ARTEL aC

acme Crm Baan? # #

 

 

 
Case 2:21-cv-10989-SFC-DRG ECF No.1, PagelD.9 Filed 04/21/21 Page 9 of 9
